Case 1:18-cv-00259-KAM-JO Document 50 Filed 10/26/18 Page 1 of 4 PageID #: 245
                                        GARFUNKEL WILD, P.C.
                                                ATTORNEYS AT LAW

                                  111 GREAT NECK ROAD • GREAT NECK, NEW YORK 11021
                                        TEL (516) 393-2200 • FAX (516) 466-5964
                                              www.garfimkelwild.com

                                                                                     SALVATORE PUCCIO
                                                                                     Partner
                                                                                     Licensed in NY
                                                                                     Email: spuccio@garfunkelwild.com
                                                                                     Direct Dial: (516) 393-2583


 FILE NO.    14747.0003                                                              October 26, 2018
 Via ECF
 The Honorable James Orenstein
 United States Magistrate Judge
 United States District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

            Re:    Lysyak v. Home Attendant Service of Hyde Park, Inc.
                   Docket No.: 18-CV-259

 Dear Magistrate Judge Orenstein:

         As the Court is aware, this firm represents Defendant in this matter. Plaintiff filed her
 October 25, 2018 letter with the Court on the eve of this morning's conference, without an
 opportunity for us to address the items therein in writing with the Court. Accordingly, we file the
 attached letter sent to opposing counsel this afternoon, solely to complete the docket with respect to
 Plaintiffs letter.

         In addition, with regard to Mrs. Tarpey's inability to attend this morning's conference, she
 was actually engaged before the Honorable Anne E. Minihan, J.S.C., in Westchester County for a
 hearing pursuant to Article 9 of the New York State Mental Hygiene Law. Her attendance had been
 scheduled in advance and, as she had prepared witnesses and reviewed records related to the
 hearing, and because no one was available at 7:18 p.m. last night, when Plaintiffs counsel's letter was
 docketed, to take the matter over, her attendance in that matter could not be avoided so as to permit
 her to appear before Your Honor this morning.

                                                                         Respectfully submitted,
                                                                        Is! Salvatore Puerto
                                                                        Salvatore Puccio


                                                                         Colleen M. Tarpey

 cc:        All counsel of record by ECF




       NEW YORK                                    NEW JERSEY                                      CONNECTICUT


 5069623v.1
Case 1:18-cv-00259-KAM-JO Document 50 Filed 10/26/18 Page 2 of 4 PageID #: 246
                                        GARFUNKEL WILD, P.C.
                                                 ATTORNEYS AT LAW

                                  111 GREAT NECK ROAD • GREAT NECK, NEW YORK 11021
                                        TEL (516) 393-2200 • PAX (516) 466-5964
                                              www.garfunkelwild.com

                                                                                     SALVATORE PUCCIO
                                                                                     Partner
                                                                                     Licensed in NY
                                                                                     Email: spuccio@garfunkelwild.com
                                                                                     Direct Dial: (516) 393-2583


ME NO.:    14747.0003.                                                               October 26, 2018
Via E-Mail
Steven L. Wittels
James Burkett McInturff, III
Law Offices of Steven L. Wittels
18 Half Mile Road
Armonk, New York 10504


          Re:      Lysyak v. Home Attendant Service of Hyde Park, Inc. -
                   Docket No. 18-CV-259

Dear Counsel:

       On behalf of Defendant, we write to provide the below information concerning the
requests listed in your October 25, 2018 letter:

                1. The substance of the text message and robocall notice:

                   We generally approve of the draft that you sent on October 9, 2018, but as
                   discussed during our October 12 call, we request that you include the word
                   "alleged" before the word "unpaid" in both the text message and robocall notice.
                   If you make this change, we agree with the substance.

                2. The substance of the reminder notice, reminder text message, and reminder
                   robocall notice.

                   The reminder notice that you sent on October 9, 2018 is acceptable. With respect
                   to the reminder text message and reminder robocall that you sent on October 9,
                   2018, we ask that you include the word "alleged" before the word "unpaid". If
                   you make this change, we agree with the substance of the reminder text message
                   and reminder robocall notice.

                3. The FLSA Notice Period

                   This was resolved during the conference held today before Magistrate Judge
                   Orenstein.




     NEW YORK                                      NEW JERSEY                                      CONNECTICUT
5069381v.1
Case 1:18-cv-00259-KAM-JO Document 50 Filed 10/26/18 Page 3 of 4 PageID #: 247
Steven L. Wittels
October 26, 2018
Page 2



             4. Sampling Wage Notices

                We will provide you with unique identifiers that can be used to randomize the set
                of numbers for January 15, 2012 to the present. Some of this information will
                have to be retrieved from third-parties, but our client is actively working on the
                request.

             5. Sampling Payroll Data

                This was resolved during the conference held today before Magistrate Judge
                Orenstein.

             6. ESI Protocol

                We reviewed your ESI protocol and made some minor revisions. Please find
                enclosed a redline of our changes and a signed copy of the revised agreement.

             7. The production of named Plaintiff's and opt-in Plaintiff's personnel files

                Please find enclosed documents bates stamped HP-0000001-0000461. Given the
                time constraints imposed by the Court, we marked PHI confidential. Please be
                aware that the documents contain personal information of your client and you
                should treat such documents as Confidential under the terms of the Protective
                Order.

             8. A stipulation regarding the Wage Parity Act

                We are finalizing our client's position. We will discuss further during the meet
                and confer.

             9. Rule 26(f) disclosures regarding potential ESI sources

                To the extent that this issue related to the May 10, 2018 letter that you sent to us
                regarding Hyde Park's provision of information regarding its computer systems
                and network, we will discuss at the meet and confer.

             10. The production of corporate organization charts and phone directories

                Please see documents bates stamped, HP-0000462, which is Hyde Park's current
                phone directory.




                                      GARFUNKEL WILD, P.C.


5069381v.1
 Case 1:18-cv-00259-KAM-JO Document 50 Filed 10/26/18 Page 4 of 4 PageID #: 248
Steven L. Wittels
October 26, 2018
Page 3

             11. The production of document retention/destruction and auto-delete policies.

                As discussed, we have conferred with our client on this issue and we have not
                located any written retention/destruction and auto-delete policies. We will
                continue to review and discuss at the meet and confer.

                                                             Very truly yours,


                                                             Salvatore Pucci
                                                                                          C
                                                                 o,s1 4 :-e
                                                             Colleen Tarpey


SP:lmr
Enclosures

cc:    Gillian Barkins, Esq.
       Sharon Samuel Ourien, Esq. (by email)
       Seth Teleky (by email)




                                     GARFUNKEL WILD, P.C.


5069381v.1
